FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 7, 2021

                                      No. 04-21-00265-CV

                  IN THE INTEREST OF B.M.S. AND J.R.S., CHILDREN

                 From the 454th Judicial District Court, Medina County, Texas
                               Trial Court No. 18-11-25367-CV
                           Honorable Vivian Torres, Judge Presiding


                                         ORDER
       The parties have requested that the transcription of an in-chambers hearing contained in
Volume 4 of the reporter’s record be redacted and re-filed as a sealed supplemental reporter’s
record because it contains confidential information. Volume 4 of the reporter’s record is hereby
WITHDRAWN. We ORDER the court reporter to re-file Volume 4 of the reporter’s record with
a redaction of the in-chambers hearing and to file a supplemental reporter’s record under seal
that contains the in-chambers hearing. The records must be filed no later than ten (10) days
from the date of this order. The Clerk of this court is instructed to handle the sealed
supplemental reporter’s record in accordance with TEX. R. APP. P. 9.9.

        In the event appellant or appellee references the sealed supplemental record in their
respective briefs, they are ORDERED to (1) file their respective briefs in paper form only, (2)
with a cover letter informing the Clerk of this court that the brief references the sealed record.
See TEX. R. APP. P. 9.2(c)(3) (exception to electronic filing for documents under seal).



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court